DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marts et al., US 6,474,903 B1.
Regarding claim 1, Marts teaches a traffic control module (Figures 1 and 5A) for use with a roadway receiving vehicles travelling longitudinally along the roadway in a travel direction, the traffic control module comprising: 
a main housing (body of 30) which is elongate in a longitudinal direction and which is adapted to be mounted to extend across the roadway transversely to the travel direction (column 4 lines 65-66); 
the main housing having an upper supporting surface adapted to support the vehicles rolling over the housing (vehicles drive over it); 

a plurality of tire puncturing members (spikes 50) having respective pointed ends adapted to puncture tires of the vehicles; 
a shaft assembly (60; Figure 5A) coupling the tire puncturing members so as to be pivotal together relative to the housing about a common pivot axis between a storage position in which the tire puncturing members are retracted below the upper supporting surface of the housing and a working position in which the pointed ends of the tire puncturing members protrude upwardly beyond the upper supporting surface of the housing through the upper openings formed therein (column 6 lines 48-53); 
a joiner plate supported at each end (510, 520; Figure 5A) of the shaft assembly locating at least one fastener aperture (570a, 570b) therein such that the joiner plate is capable of being rigidly connected to the joiner plate of an auxiliary module of identical configuration to the traffic control module when the housings of the modules are longitudinally in series with one another such that the tire puncturing members of the modules are pivotal together between the storage positions and the working positions thereof (Marts explicitly discloses the shafts are connected and rotated together; column 6 lines 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-12, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson, US 4,318,079 in view of Blair et al., US 6,409,418 B1.
Regarding claim 1, Dickinson teaches a traffic control module (X; Figures 1 and 3-4) for use with a roadway receiving vehicles travelling longitudinally along the roadway in a travel direction, the traffic control module comprising: 
a main housing (body of X) which is elongate in a longitudinal direction and which is adapted to be mounted to extend across the roadway transversely to the travel direction (Figure 1); 
the main housing having an upper supporting surface adapted to support the vehicles rolling over the housing (vehicles drive over it); 
the upper supporting surface having a plurality of upper openings formed therein (column 4 lines 4-6); 
a plurality of tire puncturing members (blades 20) having respective pointed ends adapted to puncture tires of the vehicles; and
a shaft assembly (S1; Figure 4) coupling the tire puncturing members so as to be pivotal together relative to the housing about a common pivot axis between a storage position in which the tire puncturing members are retracted below the upper supporting surface of the housing and a working position in which the pointed ends of the tire puncturing members protrude upwardly beyond the upper supporting surface of the housing through the upper openings formed therein (alignment of shafts, interconnected so as to join the shafts; column 4 lines 57-59).
While Dickinson only discloses a male+female coupling to join the shafts and fails to disclose a joiner plate, Blair teaches a tire deflating blade system and also discloses joining shafts of more than one unit together to allow the blades to rotate in unison (column 7 lines 9-11), with a joiner plate (112, 114) supported at each end of each shaft (Figures 2-3).  It would have been obvious to one of ordinary skill in the art to modify the connection of Dickinson to be Blair’s joiner plates (112, 114) as an alternate type of connection to join adjacent modules together.  The resulting combination yields the joiner plate (Blair’s 112, 114) being supported at each end of the shaft assembly locating at least one fastener aperture therein such that the joiner plate is capable of being rigidly connected to the joiner plate of an auxiliary module of identical configuration to the traffic control module when the housings of the modules are longitudinally in series with one another such that the tire puncturing members of the modules are pivotal together between the storage positions and the working positions thereof (Dickinson discloses that center module shown in Figure 1 may also be a tire barrier module; column 3 lines 34-35).
Regarding claim 5, the resulting combination includes one of the joiner plates forming a socket (112; 114 is nested within 112) formed therein and the other joiner plate (114) includes a protrusion formed therein which is arranged to be matingly received within the socket of the joiner plate of the auxiliary module of identical configuration when the joiner plates are rigidly connected.
Regarding claim 9, the resulting combination makes obvious that the shaft assembly protrudes longitudinally beyond the main housing at both ends of the shaft assembly such that the joiner plates at both ends of the shaft assembly are supported externally of the housing, since that is suggested by Blair’s Figure 3.
Regarding claim 10, the resulting combination from claim 9 yields in combination with said auxiliary module, the main housing of the auxiliary module and the main housing of the traffic control module are longitudinally spaced apart if and when the joiner plates of the modules are rigidly connected to one another.
Regarding claim 11, the resulting combination includes the traffic control module being adapted to be supported fully above an upper road surface of the roadway.
Regarding claim 12, in view of Dickinson suggesting one half of the connection protruding longitudinally beyond the main housing and the other half of the connection being recessed longitudinally inwardly relative to a corresponding end of the main housing, it would have been obvious to one of ordinary skill in the art to modify the resulting combination such that one the joiner plate at the first end is supported externally of the housing and a second end of the shaft assembly is recessed longitudinally inwardly relative to a corresponding end of the main housing such that the joiner plate at the second end is supporting internally within the housing to be able to protect the joiner plates from debris or damage.
Regarding claim 15, Dickinson teaches a traffic control device (Figures 1 and 3-4) for use with a roadway receiving vehicles travelling longitudinally along the roadway in a travel direction, the traffic control device comprising at least two modules (Dickinson discloses that center module shown in Figure 1 may also be a tire barrier module; column 3 lines 34-35) in which each module comprises: 
a main housing (body of X) which is elongate in a longitudinal direction and which is adapted to be mounted to extend across the roadway transversely to the travel direction (Figure 1); 
the main housing having an upper supporting surface adapted to support the vehicles rolling over the housing (vehicles drive over it); 
the upper supporting surface having a plurality of upper openings formed therein (column 4 lines 4-6); 
a plurality of tire puncturing members (blades 20) having respective pointed ends adapted to puncture tires of the vehicles; and
a shaft assembly (S1; Figure 4) coupling the tire puncturing members so as to be pivotal together relative to the housing about a common pivot axis between a storage position in which the tire puncturing members are retracted below the upper supporting surface of the housing and a working position in which the pointed ends of the tire puncturing members protrude upwardly beyond the upper supporting surface of the housing through the upper openings formed therein (alignment of shafts, interconnected so as to join the shafts; column 4 lines 57-59).
While Dickinson only discloses a male+female coupling to join the shafts and fails to disclose a joiner plate, Blair teaches a tire deflating blade system and also discloses joining shafts of more than one unit together to allow the blades to rotate in unison (column 7 lines 9-11), with a joiner plate (112, 114) supported at each end of each shaft (Figures 2-3).  It would have been obvious to one of ordinary skill in the art to modify the connection of Dickinson to be Blair’s joiner plates (112, 114) as an alternate type of connection to join adjacent modules together.  The resulting combination yields the joiner plate (either of Blair’s 112, 114) being supported at one end of the shaft assembly; the joiner plates of the two modules capable of being rigidly connected to one another such that the tire puncturing members of the modules are pivotal together between the storage positions and the working positions thereof and the joiner plates being selectively separable from one another such that the two modules can be separated from one another.
Regarding claim 18, the resulting combination includes one of the joiner plates forming a socket (112; 114 is nested within 112) formed therein and the other joiner plate (114) includes a protrusion formed therein which is arranged to be matingly received within the socket of the joiner plate of the auxiliary module of identical configuration when the joiner plates are rigidly connected.
Regarding claim 19, the resulting combination makes obvious that the joiner plates of both of the modules is supported longitudinally spaced beyond a corresponding end of the respective main housing such that the joiner plates are supported externally of both of the main housings when the joiner plates are rigidly connected and the main housings of the two modules are longitudinally spaced apart, since that is suggested by Blair’s Figure 3.	
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson in view of Blair as applied to claim 1 above, further in view of Behan, US 5,588,774.
Regarding claim 6, while Dickinson discloses a controller module but it does not have the same features as module X with tire puncturing members, Behan teaches a similar traffic control module in which the tire puncturing members in multiple units are joined for simultaneous retraction or deployment and discloses a controller module (Figure 1b; left-most unit with controller 7) that has the same features of the other units including tire puncturing members with the addition of a controller.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have a controller module that has the same features of the other units including tire puncturing members with the addition of a controller.  The resulting combination yields the controller module having:
a main housing (body of Dickinson’s X) which is elongate in a longitudinal direction and which is adapted to be mounted to extend across the roadway transversely to the travel direction (Dickinson’s Figure 1); 
the main housing having an upper supporting surface adapted to support the vehicles rolling over the housing (vehicles drive over it); 
the upper supporting surface having a plurality of upper openings formed therein (Dickinson’s column 4 lines 4-6); 
a plurality of tire puncturing members (Dickinson’s blades 20) having respective pointed ends adapted to puncture tires of the vehicles; and
a shaft assembly (Dickinson’s S1; Figure 4) coupling the tire puncturing members so as to be pivotal together relative to the housing about a common pivot axis between a storage position in which the tire puncturing members are retracted below the upper supporting surface of the housing and a working position in which the pointed ends of the tire puncturing members protrude upwardly beyond the upper supporting surface of the housing through the upper openings formed therein (alignment of shafts, interconnected so as to join the shafts; Dickinson’s column 4 lines 57-59); and
a joiner plate (either of Blair’s 112 or 114) supported at a second end of the shaft assembly, the joiner plate being adapted to be coupled to the joiner plate of the traffic control module when the controller module and the traffic control module are positioned longitudinally in series with one another such that the tire puncturing members of the modules are pivotal together between the storage positions and the working positions thereof.
The resulting combination makes obvious that there is an actuating linkage within the controller housing in connection with a first end of the shaft assembly of the controller module for displacing the tire puncturing members of the controller module between the storage and working positions since there must be something connected to the shaft to make it rotate for the device to function.  Further, Dickinson suggests an actuating linkage (L2) in Figure 3 that is connected to the controller to rotate the shaft.
Regarding claim 7, looking at Behan’s Figure 1b, it appears that the traffic control module and the controller module are substantially equal in length in the longitudinal direction, since the controller portion is not that big.  Additionally, it appears to a matter of design choice to make the traffic control module and the controller module to be substantially equal in length to make them easier to stack, by simply having less tire puncturing members in the controller module.  This is a matter of common engineering.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dickinson in view of Blair and Behan, as applied to claim 6 above, further in view of Lee, US 2015/0252540 A1.
Regarding claim 8, Blair suggests using a barber pole-type mechanism as a warning when the tire puncturing members are deployed (Abstract). While the resulting combination fails to disclose an indicator assembly including a first indicator which is visually indicative of the tire puncturing members being in the storage position and a second indicator which is visually indicative of the tire puncturing members being in the working position, Lee teaches a traffic structure and discloses the use of a vehicle crushing needle that can be retracted and deployed and discloses using a first visual indicator (light 220; Figure 3) when the needle is retracted and a second visual indicator (light 220; Figure 5) when the needle is deployed.  it would have been obvious to one of ordinary skill in the art to modify the resulting combination to include an indicator assembly including a first indicator which is visually indicative of the tire puncturing members being in the storage position and a second indicator which is visually indicative of the tire puncturing members being in the working position in view of Lee’s disclosure to provide a visual indication whether the tire puncturing members are retracted or deployed.  The limitation of the indicator assembly being supported by the controller housing is an obvious modification since the controller housing is where the mechanics are located.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dickinson in view of Blair as applied to claim 12 above, further in view of Behan, US 5,588,774.
Regarding claim 13, Behan teaches a similar traffic control module and discloses that the housings of two adjacent units are in abutment (Figures 1a and 1b).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination from claim 12 such that the main housing of the auxiliary unit and the main housing of the traffic control module are coupled in abutment with one another if and when the joiner plates are rigidly connected to one another.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dickinson in view of Blair as applied to claim 12 above, further in view of Lundblad, US 1,563,637.
Regarding claim 14, while the resulting combination fails to disclose that the traffic control module is adapted to be supported at least partially recessed below an upper road surface of a roadway, Lundblad teaches a traffic control module that is at least partially recessed below an upper road surface of a roadway (Figures 1 and 4).  It would have been obvious to one of ordinary skill in the art to modify the traffic control module of the resulting combination to be at least partially recessed below an upper road surface of a roadway in view of Lundblad’s disclosure if it was desired to have the traffic control module permanently installed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dickinson in view of Blair as applied to claim 15 above, further in view of Behan, US 5,588,774.
Regarding claim 20, in view of Dickinson suggesting one half of the connection protruding longitudinally beyond the main housing and the other half of the connection being recessed longitudinally inwardly relative to a corresponding end of the main housing, it would have been obvious to one of ordinary skill in the art to modify the resulting combination such that one the joiner plate at the first end is supported externally of the housing and a second end of the shaft assembly is recessed longitudinally inwardly relative to a corresponding end of the main housing such that the joiner plate at the second end is supporting internally within the housing to be able to protect the joiner plates from debris or damage.
Behan teaches a similar traffic control module and discloses that the housings of two adjacent units are in abutment (Figures 1a and 1b).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination from claim 12 such that the main housing of the auxiliary unit and the main housing of the traffic control module are coupled in abutment with one another if and when the joiner plates are rigidly connected to one another.  The resulting combination yields the joiner plate of one of the modules is supported longitudinally spaced beyond a corresponding end of the respective main housing and the joiner plate of another one of the modules is supported recessed inwardly relative to a corresponding end of the respect main housing such that both joiner plates are received within a common one of the main housings when the joiner plates are rigidly connected and the main housings of the two modules are coupled in abutment within one another.




Allowable Subject Matter
Claims 2-4 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671